         Case 2:16-cr-20032-JAR Document 812 Filed 02/27/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )       Case No. 16-CR-20032-JAR
                                                 )
KARL CARTER,                                     )
                                                 )
               Defendant.                        )
                                                 )

                              AMENDED NOTICE OF APPEAL

       David P. Zabel, as a movant in his individual capacity, gives notice of his intent to appeal

to the United States Court of Appeals for the Tenth Circuit the District Court’s Findings of Fact

and Conclusions of Law (doc. 758) entered on the docket on August 13, 2019, which became

final on January 28, 2020, with the issuance of the District Court’s Memorandum and Order of

Law (doc. 805).


                                                 Respectfully submitted,

                                                 /s/ David P. Zabel
                                                 David P. Zabel, KS Bar # 17887
                                                 500 State Avenue, Suite 360
                                                 Kansas City, Kansas 66101
                                                 T: 913-551-6708
                                                 F: 913-551-6541
                                                 E-mail: david.zabel@usdoj.gov
         Case 2:16-cr-20032-JAR Document 812 Filed 02/27/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I certify that this Notice of Appeal was electronically filed on February 27, 2020, with

the Clerk of the Court using the Court’s CM/ECF system, which will send a Notice of Docket

Activity to all ECF participants as of the time of the filing, including to the defendant’s counsel

of record.


                                                  /s/ David P. Zabel
                                                  David P. Zabel




                                                 2
